Order entered June 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01269-CR

                                BRYAN MARTINEZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 22nd District Court
                                     Hays County, Texas
                              Trial Court Cause No. CR-17-0023

                                            ORDER
         Before the Court is the State’s June 24, 2019 second motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief filed on or before July 24, 2019.

If the State’s brief is not filed by July 24, 2019, this appeal may be submitted without the State’s

brief.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE